DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 13, 14, and 17 with an earliest effective filing date of 7/26/17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dave et al. (U.S. Patent No. 8,275,786 patented on 9/25/12).
	With respect to claim 1, the Dave reference teaches a recommendation information obtaining method, comprising: 
obtaining to-be-displayed suggest information (refinements for a received query are retrieved [col. 7 lines 34-43]); 
constructing a label pool based on the suggest information and a preset label knowledge map in which multi-dimensional information of a core word is described based on the core word using a label (refinements are mapped into a tree structure for identifying related refinements [col. 5 lines 14-49 and Figures 4-5]); and 
selecting a preset number of labels from the label pool and recommending the preset number of labels to a user (the refinements can be weighted, sorted, and/or filtered before being provided to the user [col. 5 lines 50-57]).
With respect to claim 5, the Dave reference teaches all of the limitations of claim 1 as described above. In addition, the Dave reference teaches that the constructing a label pool based on the suggest information and a label knowledge map comprises: matching the suggest information with each core word in the label knowledge map; and adding all labels corresponding to matched core words to the label pool (refinements are mapped into a tree structure for identifying related refinements [col. 5 lines 14-49 and Figures 4-5]).
With respect to claim 6, the Dave reference teaches all of the limitations of claim 1 as described above. Additionally, the Dave reference teaches either or both of the following: constructing the label knowledge map based on structured point of interest data; and constructing the label knowledge map based on a user behavior log (refinements can be identified and sorted based on popularity statistics [col. 5 lines 4-13]).
	With respect to claims 9, 13, and 14, the claims are merely the electronic device embodiments of claims 1, 5, and 6 and claims 9, 13, and 14 recite no further significant limitations therein. Therefore, the limitations of claims 9, 13, and 14 are rejected in the analysis of claims 1, 5, and 6 and are likewise rejected on the same basis.
	With respect to claim 17, the Dave reference teaches a non-volatile readable storage medium storing a computer program (the system is provided on a computer-readable medium [col. 10 lines 57-62]), wherein when executed by a processor, the computer program implements the steps of the recommendation information obtaining method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 with an earliest effective filing date of 7/26/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (U.S. Patent No. 8,275,786 patented on 9/25/12) in view of Li et al. (U.S. Publication No. 2012/0016642 published on 1/19/12).
	With respect to claim 2, the Dave reference teaches all of the limitations of claim 1 as described above. The Dave reference does not explicitly recite that the selecting a preset number of labels from the label pool and recommending the preset number of labels to a user comprises: selecting the preset number of labels from the label pool using an upper confidence bound algorithm. The Li reference teaches the selecting a preset number of labels from the label pool and recommending the preset number of labels to a user comprises: selecting the preset number of labels from the label pool using an upper confidence bound algorithm (recommendations are determined through the use of the upper confidence bound [paragraph 54]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the refinement suggestions of Dave with the upper confidence bound algorithm of Li. Such a modification would have made the system more desirable to users by providing them with more relevant refinements to aid their search.
	With respect to claim 10, the limitations of claim 10 are merely the electronic device embodiment of claim 2 and claim 10 recites no further significant limitations therein. Therefore, the limitations of claim 10 are rejected in the analysis of claim 2 and are likewise rejected on the same basis.

Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153